Citation Nr: 0018046	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Lawrence S. Groff, Esquire


WITNESS AT HEARING ON APPEAL

Appellant's Spouse


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Providence, Rhode Island Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  A February 1997 rating decision denied the veteran's 
claim of entitlement to service connection for schizophrenia.

2.  Evidence added to the record since the February 1997 
rating decision is not cumulative or redundant, it is 
relevant and probative, and it is so significant that it is 
necessary to a fair determination of the merits of the 
veteran's service connection claim.

3.  The claim of entitlement to service connection for 
schizophrenia is supported by cognizable evidence 
demonstrating that it is plausible.


CONCLUSION OF LAW

1.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for schizophrenia has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim of entitlement to service connection for 
schizophrenia is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In April 1997, the veteran filed an application to reopen a 
claim of entitlement to service connection for schizophrenia.  
The claim had been denied most recently by a rating decision 
dated in February 1997.  

Evidence that had been of record prior to the February 1997 
rating decision included the veteran's service medical 
records.  These showed that on several occasions between 
October 1969 and April 1971, the veteran was seen with 
complaints of nervousness.  In October 1969, he was observed 
to be reacting with frustration to boredom and a sense of 
isolation within his unit, and it was recommended that he be 
granted a transfer.  The treatment note for this date 
specifically remarked on the absence of certain specific 
symptoms of psychosis.  There was an impression of mild 
anxiety recorded for October 1970 and of anxiety reaction 
coupled with "short timer syndrome" for April 1971.  The 
record of the veteran's January 1971 separation noted no 
complaints of nervous trouble or findings of a psychiatric 
disorder. 

Other evidence that had been of record prior to the February 
1997 rating decision documented examination and treatment for 
psychiatric problems beginning in January 1977.  Records 
received from the Northern Rhode Island Community Mental 
Health Center, Inc. (Community Mental Health Center) included 
an April 1981 psychiatric evaluation setting forth a 
diagnosis of paranoid schizophrenia.  The psychiatric 
evaluation stated that the veteran first was seen there in 
January 1977.  A May 1989 letter from the Community Health 
Center accompanying the submission of this psychiatric 
evaluation to the RO stated that the veteran was diagnosed 
with chronic undifferentiated paranoid in March 1977.  VA 
examinations of the veteran conducted in September 1989 and 
December 1990 in connection with an application he had made 
for a total and permanent disability rating for pension 
purposes resulted in a diagnosis of chronic undifferentiated 
schizophrenia.  A private medical evaluation of the veteran 
conducted in July 1991 also identified schizophrenia.  

The evidence of record prior to the February 1997 rating 
decision documented that in August 1991, the veteran was 
determined by VA to be incompetent, and 100 percent disabled 
due to schizophrenia.  He was awarded a nonservice-connected 
pension.  Subsequent VA examinations, performed in November 
1993 and February 1995 in order to assess his continuing 
entitlement to this benefit, produced diagnoses of chronic 
undifferentiated schizophrenia and chronic paranoid 
schizophrenia.  A VA examination that occurred in connection 
with a claim filed by the veteran for entitlement to service 
connection for post-traumatic stress disorder (PTSD) resulted 
in a diagnosis of chronic undifferentiated schizophrenia. 

In this decision, the Board first will assess the application 
to reopen the claim of entitlement to service connection for 
schizophrenia.  If the evidence is new and material, the 
claim must be reopened.  38 U.S.C.A. § 5108.  In 
determinations whether there exists new and material evidence 
pertaining to a claim, the evidence to be evaluated is that 
which has been added to the record since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In the assessment of whether evidence is new and 
material, the credibility of each piece of evidence must be 
presumed, see Justus v. Principi, 3 Vet. App. 510 (1992), 
unless inherently incredible, see Duran v. Brown, 7 Vet. App. 
216, 220 (1994), or incompetent, see Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In this regard, the evidence introduced into the record since 
the February 1997 rating decision included an undated 
treatment summary from the Community Mental Health Center, 
submitted with a cover letter from the facility dated in 
April 1998.  The treatment summary included a statement that 
the veteran was first treated at the Community Mental Health 
Center in 1971-72 by a psychiatrist, Frank Jones, M.D., and a 
nurse, Anne Fishbein, R.N., B.S.N., for paranoid 
schizophrenia.  

II.  Analysis
i.  New and material evidence

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order that the merits of the claim may be fairly decided.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998). 

The Board finds that the Community Mental Health Center 
treatment summary submitted with the cover letter dated in 
April 1998 constitutes new and material evidence.  This 
evidence is new, not having been of record prior to the 
February 1997 rating decision.  It is also material to the 
veteran's claim of entitlement to service connection for 
schizophrenia. 

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Direct service connection may be accorded 
a current disability when the evidence shows affirmatively 
that the disability resulted from injury or disease incurred 
in or aggravated by active service.  Id.  Direct service 
connection may be granted for any disease diagnosed initially 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d) (1999).  

Alternatively, service connection is available for certain 
chronic diseases, including a psychosis, on a presumptive 
basis.  If a psychosis became manifest to a compensable 
degree within the year following a veteran's discharge from 
active duty, the disease may be presumed to have been 
incurred in service even absent evidence to that effect 
unless there is affirmative evidence to the contrary 
(including a showing of an intercurrent cause for the 
disease).  38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection is available where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition during service or an applicable post-
service presumptive period and still has the condition.  With 
chronic diseases that are shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, will be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  If a disability is not shown to be chronic during 
service or an applicable post-service presumptive period, 
service connection may nevertheless be granted where a 
disorder has been observed in service or an applicable post-
service presumptive period, the symptomatology associated 
with that disorder is manifested with continuity post-
service, and competent evidence relates the present condition 
either to that symptomatology or an in-service injury.  Id.; 
Voerth v. West, 13 Vet. App. 117, 120 (1999).

The Community Mental Health Center treatment summary, which 
indicates that the veteran was first treated for 
schizophrenia (psychosis) in 1971.  This must be presumed 
credible and it is highly relevant to the question whether 
schizophrenia was compensably disabling within one year from 
the veteran's April 1971 separation from active service (and 
thus may be presumed to have been incurred during that 
service) or, in the alternative, whether the disease was 
chronic during the veteran's service or symptoms of the 
disease were manifested with continuity both during and 
following service.  Any consideration of the merits of the 
veteran's service-connection claim, regardless of the 
determination resulting therefrom, must take this evidence 
into account.  Thus, the evidence is material as well as new.  
Therefore, the claim is reopened.


ii.  Well-grounded claim

Having reopened the veteran's claim, the Board observes that 
claims involving the question of new and material evidence 
are to be governed by a three-step process.  First, it must 
be determined whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) sufficient to 
reopen the claim; second, if the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim is well grounded; third, if the claim is 
well grounded, the merits must be addressed, but only after 
ensuring that the duty to assist the claimant under 38 
U.S.C.A. § 5107(a) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Thus, the Board next will consider the question whether the 
veteran's claim of entitlement to service connection for 
schizophrenia is well grounded.  A well-grounded claim need 
not be established conclusively.  It is sufficient if the 
evidence of record establishes a plausible claim, one which 
is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Evidence of record will be accepted as credible for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is incredible on its 
face.  King v. Brown, 5 Vet. App. 19, 21 (1993).  However, 
incompetent evidence will not be considered.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  When the issue is medical in 
nature, such as medical nexus, etiology, or diagnosis, 
competent medical evidence usually is required.  Voerth.

For a claim of entitlement to service connection for a 
disability to be plausible, or well grounded, the record must 
contain competent evidence on each basic element of a 
service-connection claim:  a current disability; the 
incurrence of an injury or disease during active service; and 
a nexus, or causal relationship, between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Evidence that a chronic 
condition such as schizophrenia was manifested to a 
compensable degree within the requisite post-service 
presumptive period from the date of the veteran's separation 
from service will satisfy the second and third of these 
requirements.  So will evidence demonstrating the possibility 
that the claimant may establish service connection for a 
disorder on the basis of the regulatory provisions pertaining 
to chronicity or continuity of symptomatology.

The Board finds that a well-grounded claim of entitlement to 
service connection for schizophrenia has been established by 
the record in this case.  It is clear from the record that 
the veteran has a current diagnosis of schizophrenia.  
Furthermore, there is sufficient competent evidence in the 
record linking the current condition of the veteran to his 
active service.  The evidence of record demonstrates the 
possibility that the veteran manifested schizophrenia to a 
compensable degree within one year from his separation from 
active service and thus he might be entitled to service 
connection for the disorder on a presumptive basis.  In the 
alternative, the evidence demonstrates the possibility that 
the veteran has manifested schizophrenia in such a way as to 
satisfy one of the regulatory provisions pertaining to 
chronicity or continuity of symptomatology of disease.  Thus, 
the claim is well grounded.


ORDER

To the extent that the Board has determined that new and 
material evidence has been received sufficient to reopen the 
veteran's claim of entitlement to service connection for 
schizophrenia and that the claim is well grounded, the appeal 
is granted.


REMAND

Once there is a well-grounded claim, VA acquires a duty to 
assist a claimant in the development of evidence pertinent 
thereto.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

The Board notes that in January 1985, the veteran in his 
Application for Compensation of Pension (VA Form 21-526) 
indicated that he had been treated for a "nervous 
condition" during service at a United States Army hospital 
in Frankfurt, Germany.  He identified his dates of treatment 
as December 1968, April 1969, and January 1971.  The record 
contains documentation that in February 1985, the RO 
requested the NPRC to obtain the records for December 1968 
but named no other dates of treatment.  The record further 
indicates that the NPRC's reply to this request included no 
such records and that thereafter, the RO did not specifically 
inform the veteran that it had been unable to obtain them.  
Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999)

The Board further notes that documentation in the claims file 
indicates that the veteran was awarded Social Security 
benefits, possibly Supplemental Security Income (SSI) and 
that the award may have been predicated on a determination 
that the veteran had a psychiatric disability.  However, no 
records associated with the awarding of Social Security 
benefits to the veteran have been associated with the claims 
file.

Federal departments and agencies must provide the Secretary 
with such information as the Secretary may request for the 
purpose of determining eligibility for or amounts of 
benefits, or verifying other information with respect 
thereto.  38 U.S.C.A. § 5106 (West 1991).  VA has an 
obligation in every case to request the service medical 
records of one claiming VA benefits.  

Recently, the fundamental importance of service, VA, and 
Social Security Administration records pertaining to medical 
care received by an applicant for VA benefits was emphasized 
by courts in cases that have involved the duty of VA under 
38 U.S.C.A. § 5107(a) to assist a claimant with the 
development of evidence.  See Hayre (when VA fails to obtain 
pertinent service medical records requested by the claimant 
and fails to provide the claimant with a notice explaining 
the deficiency, the claim does not become final for purposes 
of appeal).  Therefore, the RO should  take further action to 
attempt to add to the claims file any additional psychiatric 
records pertaining to the veteran.

Review of the claims file also shows that there is a 
conflicting evidence from the same source, Northern Rhode 
Island Community Mental Health Center (Community Mental 
Health Center), as to whether the veteran was diagnosed with 
and treated for schizophrenia there as early as 1971.  
Evidence to the effect that he was has been reviewed above.  
However, as has been observed above, other documentation by 
this facility states that the veteran first was seen there in 
January 1977 and first diagnosed with chronic 
undifferentiated/paranoid schizophrenia in March 1977.  This 
conflict raises the question when the veteran first 
manifested psychosis after service.  Determination of the 
veteran's claim could depend upon resolution of this 
question. So that additional evidence pertinent thereto may 
be developed, the veteran should be afforded a VA psychiatric 
examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) 
(VA's duty to assist includes affording a claimant a thorough 
and contemporaneous medical examination).

Finally, because the service medical records refer to the 
veteran going absent without leave the Board concludes that 
his personnel record from active duty should be reviewed to 
determine whether it suggests any evidence of a psychosis in-
service.

Hence, this case is REMANDED for the following actions:

1.  The RO should request that the 
appellant assist the veteran in 
identifying as specifically as possible 
(a) where he was stationed at the times 
he maintains that he was treated for a 
nervous disorder at a United States Army 
hospital in Frankfurt, Germany; and (b) 
at which service hospital in Frankfurt 
was he seen.  A copy of the RO's request 
to the appellant and any reply should be 
placed in the claims file.  

2.  The RO should then furnish to the 
NPRC all information supplied by the 
appellant in reply to this request and in 
the veteran's January 1985 VA Form 21-
526, and ask the NPRC to provide any 
available treatment records indicated by 
this information.  The RO should request 
that as part of the process of locating 
these records, the NPRC search the file 
of each service hospital indicated by the 
veteran's information.  All attempts to 
secure this evidence should be 
documented.  If the NPRC determines that 
all or a part of those records are 
unavailable, it should identify the 
unavailable records in a written reply to 
the RO and state the reason(s) that they 
are unavailable.  The NPRC should be 
further requested to provide copies of 
the veteran's personnel record, to 
include any records pertaining to the 
imposition of non-judicial punishment.  
This development must be undertaken even 
if the appellant is unable to provide 
additional information in response to the 
instruction outlined above.

3.  The RO should request from the Social 
Security Administration a copy of the 
decision in any claim by the veteran for 
benefits, as well as the medical records 
relied upon.  The RO should document all 
attempts to secure this medical evidence.

4.  When the above-requested development 
has been completed, the RO should forward 
the claims folder to a board of two VA 
psychiatrists.  Following their review 
the examiners should express an opinion 
whether it is at least as likely as not 
that any currently diagnosed disorder is 
of service onset or otherwise related 
thereto, and, specifically, whether the 
veteran manifested schizophrenia to a 
compensable degree within one year from 
his discharge from active service on 
April 28, 1971.  The claims file must be 
made available to the psychiatrists for 
use in the study of the veteran's case.  
A complete rationale for any opinion 
expressed must be provided. 

5.  Thereafter, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

The RO should then readjudicate the issue presented.  If the 
benefit sought is not granted, the appellant and her 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


